DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-5, 7, 10-13, 16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMillen et al. (9,626,947) in view of Dejima (2014/0202317)
McMillen et al. disclose a device for measuring force used in playing a stringed musical instrument comprising: a base (906); a finger contact board (904) comprising a fret support beam on an under side of the finger contact board, such that the fret support beam is positioned between the finger contact board and the base; cantilever sensors (n array of sensors) and (902) positioned between the base and the finger contact board, wherein the cantilever sensors are positioned in multiple locations along a neck of the stringed instrument (column 8, lines 60-63), wherein each one of the cantilever sensors transmits force information related to force applied (column 5, line 64 – column 6, line 10) at a one of the multiple locations of each one of the cantilever sensors to the finger contact board to a processor for analysis of forces applied (column 5, lines 29 – column 6, line 10; column 8, line 60 – column 9, line 14; and figures 6 and 9).
McMillen et al. disclose the device further comprising a fret wire positioned across a latitudinal axis of the finger contact board (column 12, lines 22-63).
McMillen et al. disclose the device wherein the stringed musical instrument is one selected from a group consisting of guitar, violin, cello, bass, bass guitar, and viola (inherent via figure 9).
	McMillen et al. disclose the device wherein the actuating element comprises one selected from a group consisting of at least one of a nut, a bridge, a fret, a fretboard, and a fingerboard (figures 6 and 9).
	McMillen et al. are discussed above.  McMillen et al. do not disclose the cantilever sensors measures a finger force used to bend a string down to contact the finger contact board, wherein each one of the cantilever sensors transmits force information related to the finger force applied at a one of the multiple locations.
	However, Dejima discloses a device for measuring force used in playing a stringed musical instrument, wherein each one of the sensors (26) measures a finger force used to bend a string down to contact the finger contact board, wherein each one of the sensors (26) transmits force information related to the finger force applied at a one of the multiple locations (figure 4; and paragraphs 56-57).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to utilize the teachings of Dejima with McMillen et al., because the teachings provide the ability to pin point each pressed location based on the multiple sensors, wherein force information is transmitted therefrom.


Claim(s) 2-3, 6, 8-9, 14-15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMillen et al. in view of Dejima as applied to claims 1, 4-5, 7, 10-13, 16, and 19-20 above, and further in view of Thomson (6,350,942).
McMillen et al. and Dejima are discussed above. McMillen et al. disclose the device further comprising a non-transitory computer readable medium programmed for measuring and analyzing input detected by the sensor (column 8, line 60 – column 9, line 32).  McMillen et al. disclose the device comprising a display for the musician to show the forces applied (figures 7-8A-B).
Neither McMillen et al. nor Dejima disclose the use of a strain gauge.Dejima discloses a display device (15).  McMillan et al. do not show the display device.
However, Thomson discloses a device for measuring force used in playing a stringed musical instrument comprising a cantilever sensor, wherein the sensor comprises a strain gauge (column 3, line 20 – column 4, line 10; and column 8, line 35 – column 9, line 67).
	Thomson discloses the device wherein the strain gauge comprises a pair of strain gauges connected by a Wheatstone bridge (420) (column 9, lines 56-67).
Thomson discloses the device comprising a non-transitory computer readable medium programmed for measuring and analyzing forces detected by the force transducers (column 10, lines 7-44).
	Thomson discloses the device comprising a display (figure 1) for the musician to show the forces applied.
	Official Notice is taken with respect to it being well known in the art to provide feedback (including haptic) regarding indication of a parameter (force) being out of a predetermined range.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to utilize the teachings of Thomson with McMillen et al. and Dejima, because the teachings provide the ability to use a strain gauge as a sensing means.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant amended the claims to define over the previously applied prior art.  While the examiner agrees that the amended language, as written in amended claim 1, does define over the primary reference to McMillen et al., newly applied prior art shows the limitations added by amendment.  Specifically, Dejima is provided to show the known teachings of having sensors at multiple locations for detecting finger force and transmitting that data.  As discussed above, the claim limitations are met by the prior art.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063.  The examiner can normally be reached on M-F 6:30am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






MTF
6/2/2022
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837